PER CURIAM
Mother appeals from a judgment denying the suspension of her child support obligation.1 An extensive discussion of the facts of this case would not benefit bench or bar. Suffice it to say, there is nothing in the record to rebut the statutory presumption that mother, who is eligible for receipt of Supplemental Security Income payments, is unable to pay the child support obligation. ORS 25.245. Accordingly, we reverse.
Reversed and remanded for entry of judgment suspending mother’s child support obligation.

 We do not read mother’s assignment of error as challenging the previously accrued arrearages. Those amounts are the result of final judgments and we have no power to set aside, alter or modify them. ORS 107.135(5); Eagan and Eagan, 292 Or 492, 640 P2d 1019 (1982); Pedroza and Pedroza, 128 Or App 102, 106, 875 P2d 478 (1994).